Order, Supreme Court, New York County (Arlene R. Silver-man, J), entered on or about November 14, 2006, which granted defendant’s motion to suppress physical evidence, unanimously reversed, on the law, the motion denied, and the matter remanded for further proceedings.
Defendant was driving an automobile with New Jersey license plates in Manhattan. A police officer observed that defendant’s rear license plate bore a sticker on its upper right corner with “03” printed on it in large numbers. The officer mistakenly believed this signified that defendant’s out-of-state automobile registration had expired in 2003 and was thus no longer valid, a violation of the New York law requiring vehicles owned by a nonresidents to be validly registered in their home states (Vehicle and Traffic Law § 250 [1]). Accordingly, the officer pulled the car over, approached, and asked defendant for his driver’s license, proof of insurance and vehicle registration, the latter of which defendant could not produce. At that time, the officer observed a bag of marijuana sitting on the car’s center console, and arrested defendant and his passengers.
Under these circumstances, the officer had a reasonable basis to believe that defendant was committing a traffic infraction under New York law, and was, therefore, justified in stopping the vehicle, even though he was mistaken about relevant facts (People v Johnson, 178 AD2d 549 [1991], Iv denied 79 NY2d 920 [1992]; United States v Jenkins, 452 F3d 207 [2d Cir 2006], cert denied 549 US —, 127 S Ct 528 [2006]). “A mistake of fact, but not a mistake of law, may be used to justify a search and seizure,” (People v Smith, 1 AD3d 965, 965 [2003], appeal withdrawn 1 NY3d 634 [2004]). Here, the officer did not make a mistake of law; on the contrary, he was correct in believing that it is unlawful in New York to drive a vehicle with an expired out-of-state registration. Instead, he was mistaken as to the fact of what the “03” evinced. Thus, items seized from defendant’s *446vehicle after the initial stop were not the fruit of illegal police conduct. Concur—Tom, J.E, Saxe, Friedman and Williams, JJ.